Citation Nr: 0514483	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  97-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 30, 1996, 
for the grant of service connection for a left total hip 
replacement and a right total hip replacement.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1954 to March 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on October 22, 2003, which vacated a 
February 2003 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
September 1996 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was remanded for additional 
development in May 2004.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  In a September 14, 1984, decision the Board denied 
entitlement to service connection for arthritis; that 
determination has become final.

3.  On April 30, 1996, the RO received correspondence from 
the veteran that was construed as a request for entitlement 
to service connection for right and left total hip 
replacements.

4.  In a September 1996 rating decision the RO granted 
entitlement to service connection for right and left total 
hip replacements; 30 percent disability ratings were assigned 
for each hip effective from April 30, 1996.




CONCLUSION OF LAW

An effective date earlier than April 30, 1996, for the grant 
of service connection for a left total hip replacement and a 
right total hip replacement is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in May 2004.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided prior to 
the final transfer of the veteran's case to the Board.  The 
issue on appeal was also re-adjudicated and a supplemental 
statement of the case was issued in January 2005.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  The duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, and for reopened claims, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i), (r) (2004). 

VA regulations also provide that the terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See 38 C.F.R. 
§ 3.155(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal 
or informal, that would have entitled the claimant to an 
earlier effective date is remandable error.  See Lalonde v. 
West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  However, the Court held the Board is not required to 
conjure up issues that were not raised by an appellant.  See 
Brannon v. West, 12 Vet. App. 32 (1998).

In this case, it is significant to note that in a September 
14, 1984, decision the Board denied entitlement to service 
connection for arthritis, including as secondary to service-
connected Crohn's disease.  Generally, unappealed Board 
decisions are final and are not subject to subsequent review 
except upon motion for reconsideration or clear and 
unmistakable error.  See 38 C.F.R. § 20.1100 (2004).  As the 
veteran has not submitted a motion claiming clear and 
unmistakable error in the prior Board decision nor requested 
reconsideration of the prior decision, the Board's September 
14, 1984, decision is final as to the evidence then of record 
and as to any claim for service connection for an arthritis 
disorder filed prior to that date.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii), (r).  

The facts in this case as to events after September 14, 1984, 
are apparently undisputed.  On April 30, 1996, the RO 
received correspondence from the veteran that was construed 
as a request for entitlement to service connection for right 
and left total hip replacements.  In a September 1996 rating 
decision the RO granted entitlement to service connection for 
right and left total hip replacements.  The RO assigned 30 
percent disability ratings for each hip effective from 
April 30, 1996.

Based upon the evidence of record, the Board finds the 
September 14, 1984, decision is final and that the veteran 
first submitted his claim for entitlement to service 
connection for right and left total hip replacement on 
April 30, 1996.  There is no indication of any earlier filed 
document that may be accepted as a formal or informal claim 
for this benefit, nor does the veteran assert that he 
submitted any other claims during the period from September 
14, 1984, to April 30, 1996.  

The date that the veteran filed an application for 
compensation benefits prior to that decision cannot serve as 
the effective date of his recent award of service connection 
for right and left total hip replacement.  See Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997) (holding that for 
effective date purposes, the application must be the 
application on the basis of which the rating was awarded); 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).  

Although the veteran may have had arthritis of the hips prior 
to VA receipt of his April 1996 claim, the effective date for 
service connection based on a reopened claim cannot be the 
date of receipt of any claim which was previously and finally 
denied.  Lalonde v. West, 12 Vet. App. 377 (1999) (holding 
that "the effective date of an award of service connection 
is not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.").  Therefore, the veteran's 
claim for entitlement to an earlier effective date must be 
denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

Entitlement to an effective date earlier than April 30, 1996, 
for the grant of service connection for a left total hip 
replacement and a right total hip replacement is denied.



	                        
____________________________________________
	Gary L. Gick 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


